***1051Appeal, insofar as taken from the portion of the Appellate Division order dismissing the appeal from the January 2016 Supreme Court order, dismissed without costs, by the Court sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed without costs, by the Court sua sponte, upon the ground that the remaining portion of the Appellate Division order appealed from does not finally determine the proceeding within the meaning of the Constitution.